DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This action is responsive to the RCE filed 05/06/2022 and the interview on 06/29/2022.

Claims 1-4, 6-9, and 11-14 are allowed. Claims 5, 10, and 15 have been cancelled. Claims 1, 6, and 11 are independent Claims.  

Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.


Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Feng Zhou (Reg. No. 78,935) on 06/29/2022.

In the Claims: 

This listing of claims will replace all prior versions, and listings, of claims in the application:

	1. 	(Currently Amended) A method of determining a page theme, comprising: 
acquiring a current operating environment of a target page; 
determining a target theme that matches the current operating environment; 
searching for a target style resource link matching the target theme from a style resource link database, wherein the style resource link database pre-stores style resource links corresponding to different themes; [[and]]
loading a Cascading Style Sheet (CSS) variable value in the target style resource link onto the target page to obtain the target theme, wherein the CSS variable value in the target style resource link is used to indicate, among styles of the target page, a style that is changed at the time of switching the themes, wherein the styles of the target page further comprise a style that is not changed at the time of switching the themes, the style that is not changed comprising a f ont size of a text and a font name of a text; and
adding a style resource in the style resource link, in response to receiving a user's request for adding the style resource in the style resource link, and/or deleting the style resource in the style resource link, in response to receiving a user's request for deleting the style resource in the style resource link.  

2. 	(Original) The method of claim 1, further comprising: 
changing, according to the target theme, identification data indicating a theme name stored in a body tag of the target page, to obtain a target identification data; 
the searching for the target style resource link matching the target theme comprises: searching for a style resource link corresponding to the target identification data to obtain the target style resource link.  

3. 	(Original) The method of claim 2, further comprising: 
selecting and loading a background picture corresponding to the target identification data, in response to detecting a change of the identification data indicating the theme name stored in a body tag of the target page.  

4. 	(Original) The method of claim 1, further comprising: 
changing a style resource in the style resource link, in response to receiving a user's request for changing the style resource in the style resource link.  

5. 	(Cancelled)  

6. 	(Currently Amended) An electronic device, comprising: 
at least one processor; and 
a memory in communication with the at least one processor; wherein, the memory stores instructions executable by the at least one processor to enable the at least one processor to perform operations, the operations comprising: 
acquiring a current operating environment of a target page; 
determining a target theme that matches the current operating environment; 
searching for a target style resource link matching the target theme from a style resource link database, wherein the style resource link database pre-stores style resource links corresponding to different themes; [[and]]
loading a Cascading Style Sheet (CSS)  variable value in the target style resource link onto the target page to obtain the target theme, wherein the CSS variable value in the target style resource link is used to indicate, among styles of the target page, a style that is changed at the time of switching the themes, wherein the styles of the target page further comprise a style that is not changed at the time of switching the themes, the style that is not changed comprising a font size of a text and a font name of a text; and
adding a style resource in the style resource link, in response to receiving a user's request for adding the style resource in the style resource link, and/or deleting the style resource in the style resource link, in response to receiving a user's request for deleting the style resource in the style resource link.  


7. 	(Original) The electronic device of claim 6, the operations further comprising: 
changing, according to the target theme, identification data indicating a theme name stored in a body tag of the target page, to obtain a target identification data; 
the searching for the target style resource link matching the target theme comprises: searching for a style resource link corresponding to the target identification data to obtain the target style resource link. 
 
8. 	(Original) The electronic device of claim 7, the operations further comprising: 
selecting and loading a background picture corresponding to the target identification data, in response to detecting a change of the identification data indicating the theme name stored in a body tag of the target page.  

9. 	(Original) The electronic device of claim 6, the operations further comprising: 
changing a style resource in the style resource link, in response to receiving a user's request for changing the style resource in the style resource link.  

10. 	(Cancelled)  

11. 	(Currently Amended) A non-transitory computer readable storage medium having stored thereon computer instructions, the computer instructions, when executed by a computer, causing the computer to perform operations, the operations comprising: 
acquiring a current operating environment of a target page; 
determining a target theme that matches the current operating environment; 
searching for a target style resource link matching the target theme from a style resource link database, wherein the style resource link database pre-stores style resource links corresponding to different themes; [[and]] 
loading a Cascading Style Sheet (CSS) CSS variable value in the target style resource link onto the target page to obtain the target theme, wherein the CSS variable value in the target style resource link is used to indicate, among styles of the target page, a style that is changed at the time of switching the themes, wherein the styles of the target page further comprise a style that is not changed at the time of switching the themes, the style that is not changed comprising a font size of a text and a font name of a text; and
adding a style resource in the style resource link, in response to receiving a user's request for adding the style resource in the style resource link, and/or deleting the style resource in the style resource link, in response to receiving a user's request for deleting the style resource in the style resource connection.   
 

12.	 (Original) The non-transitory computer readable storage medium of claim 11, the operations further comprising: 
changing, according to the target theme, identification data indicating a theme name stored in a body tag of the target page, to obtain a target identification data; 
the searching for the target style resource link matching the target theme comprises: searching for a style resource link corresponding to the target identification data to obtain the target style resource link.  

13. 	(Original) The non-transitory computer readable storage medium of claim 12, the operations further comprising: 
selecting and loading a background picture corresponding to the target identification data, in response to detecting a change of the identification data indicating the theme name stored in a body tag of the target page.  

14. 	(Original) The non-transitory computer readable storage medium of claim 11, the operations further comprising: 
changing a style resource in the style resource link, in response to receiving a user's request for changing the style resource in the style resource link. 
 
15. 	(Cancelled)  

Reasons for Allowance

4.	Claims 1-4, 6-9, and 11-14 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 6, and 11. 

The features as recited in independent Claims 11, 6, and 11  “loading a Cascading Style Sheet (CSS)  variable value in the target style resource link onto the target page to obtain the target theme, wherein the CSS variable value in the target style resource link is used to indicate, among styles of the target page, a style that is changed at the time of switching the themes, wherein the styles of the target page further comprise a style that is not changed at the time of switching the themes, the style that is not changed comprising a font size of a text and a font name of a text; and adding a style resource in the style resource link, in response to receiving a user's request for adding the style resource in the style resource link, and/or deleting the style resource in the style resource link, in response to receiving a user's request for deleting the style resource in the style resource link,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
/MAIKHANH NGUYEN/ Primary Examiner, Art Unit 2176